DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 06/28/2021.
Claims 1-7 and 10-11 are pending for examination. Applicant amends claims 1, 3, and 7 and adds claims 10-11. Claims 8-9 were previously cancelled. The amendments have been fully considered and entered.
Amendments to claims 1 and 7 regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendments to claims 1 and 3 regarding the 35 U.S.C. § 112(b) rejection have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/28/2021, with respect to the rejection of claims 1 and 7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-11 are allowed. 
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed 06/28/2021 (pp. 8-10) point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Yamazaki et al. (US 20170262719 A1) teaches a biometric authentication system that includes a storage part for storing information including terminal ID, user ID, and biometric reference information (Abstract and Fig. 4A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437        

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437